AO 24'58 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page 1 of!   1
                                                           UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                       v.                                                  (For Offenses Committed On or After November I, 1987)


            Alvaro Alejandro Hernandez-Ramirez                                             Case Number: 2:19-mj-9163

                                                                                          Gerald T McFadden
                                                                                          Defendant's Attorney


REGISTRATION NO. 94143080
                                                                                                                            Fll_ED
THE DEFENDANT:                                                      APR 2 2 2019
 IZI pleaded guilty to count(s) ~~~~~~~~~~~~~~~~-+~-~~.-r-,,-.-,,-,----~"""=""-~
                                 1 of Complaint
                                                                                                                     vLt:t"\r, u;:, C·S Tf~iC I   C
 D was found guilty to count(s)                                                                                   SOUTHEm~ DISTRICT OF            C
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                          Nature of Offense                                                   Count Number(s)
8:1325                                                   ILLEGAL ENTRY (Misdemeanor)                                         1

 D The defendant has been found not guilty on count(s)                              ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                                dismissed on the motion of the United States.

                                                                             IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                      '              jC:-
                                                        0 TIME SERVED                 ~
                                                                                      {
                                                                                                      '-)                       days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Monda~ril 22, 2019
                                                                                   Date of Imposition of Sentence
                   ~----   ....... ,
               '
                   \"---$;;:::?   /    \




Received
              DUSM
                     ;,-/     '><'         /.:._:::.>
                                                   1_:,-                           ~~~
                                                                                   UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                     2:19-mj-9163
